16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James E. McDOWELL, Plaintiff-Appellant,v.William BAYLEY;  Deborah Dalton;  Dianne Sortini;Chancellor of North Carolina State University;  VirginiaAldridge;  Bruce MacDonald;  North Carolina StateUniversity;  Drake Maynard, Administrator of the StatePersonnel Commission;  Tammy Austin, Investigator, Office ofAdministrative Hearings, Civil Rights Division;  Does 1-10,Defendants-Appellees.
No. 9301515.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 2, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-92-98-5-D)
James E. McDowell, appellant pro se.
Thomas J. Ziko, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this action with prejudice for failure to comply with a court order to comply with Fed.R.Civ.P. 8. Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McDowell v. Bayley, No. CA-92-98-5-D (E.D.N.C. Mar. 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.